DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
1.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3-5, 9-15, 17-19, drawn to drilling rig having a sonic drill head and non-sonic drill head and a method of using the rig.
Group II, claim(s) 20-23, drawn to a drill rig having a mounting adapter.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a drilling rig having drill tool, a pump, and a hydraulic motor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cauchy (US 2017/0268803).  Cauchy disclose a drilling rig having a drill tool (12), pump (24), and motor (28).  As the technical feature is taught by Cauchy it is not a special technical feature and therefore the claims lack unity.
During a telephone conversation with David Fitzgerald on December 7, 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1, 3-5, 9-15, 17-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 10, the claim requires a water pump to run the non-sonic drill portion.  This is unclear as the claim requires an air hammer. It is unclear how the hammer runs pneumatically with a water pump.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussy (USP 8,118,115) in view of Barrow (USP 5,800,096) in further view of Barrow (USP 5,562,169).
With respect to claim 1, Roussy disclose a method of installing a geothermal system, comprising: performing sonic drilling (20) with a drilling rig (10) for at least a first portion of drilling through the earth to form a hole (see figure 1), and performing non-sonic drilling (with 99) with the drilling rig for a second portion of drilling through the earth to form the hole, wherein the non-sonic drilling includes hammer drilling conducted with a hammer (see column 5 lines 26-42), and installing a geothermal heat transfer loop into the hole following the sonic drilling and the non-sonic drilling (see figure 16).  Roussy does not disclose wherein the sonic drilling includes sonic percussive drilling using a percussive closed face bit in the hole and application of sonic vibrational energy to the percussive closed face bit to bore into the earth.  Barrow disclose wherein the sonic drilling includes sonic percussive drilling (see column 5 lines 19-27) using a percussive bit (44, see column 3 lines 13-20, wherein the “barrel” 44 may be used for drilling.  Barrow does not disclose how the barrel is used for drilling or that the barrel is closed faced.  However, Barrow ‘169 in column 9 lines 10-19 disclose using a plug 204 instead of a core barrel, wherein the plug is used to drill through a formation when a core sample of the subsurface is not desired.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barrow ‘096 by using a plug instead of core barrel as taught by Barrow ‘169 in order to drill through the formation, rather than sample it) in the hole and application of sonic vibrational energy to the percussive closed face bit to bore into the earth (see column 6 lines 49-65).   Roussy disclose a hammer, but not an air hammer.  Barrow disclose performing non-sonic drilling (with 10) with the drilling rig (see figure 1) for a second portion of drilling through the earth to form the hole, wherein the non-sonic drilling includes air hammer drilling (see column 6 lines 40-48) conducted with an air hammer (see column 6 lines 40-48).  As both Barrow and Roussy disclose using a hammer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hammer of Roussy for the air hammer of Barrow for the predictable result of hammering the before in order to the drill the hole to the desired depth.
With respect to claim 3, Roussy does not disclose how the casing is installed.  Barrow (‘096) disclose wherein the drilling rig (2) operates to insert cylindrical casings into the ground (18) and operating a sonic drill head of the drilling rig at a resonant frequency of the cylindrical casings to enhance insertion of the cylindrical casings into the ground (see column 8 lines 42-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roussy by including inserting casing as taught by Barrow for the predictable result of installing the casing.
	With respect to claim 4, Roussy in view of Barrow disclose  wherein the sonic drill head of the drilling rig operates at a frequency of 50Hz to 150Hz (see column 6 lines 22-31 (50-200 cycles/second).
With respect to claim 5, Roussy disclose further comprising: switching between performing sonic drilling and performing non-sonic drilling based on a current formation of soil and/or rock being penetrated underground, wherein the type of drilling is chosen based on whether sonic drilling or non-sonic drilling is more efficient at penetrating the current formation (see column 5 lines 36-42). 

6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussy (USP 8,118,115) in view of Barrow (USP 5,800,096) in further view of Barrow (USP 5,562,169) in further view of King (US 2015/0211301).
	With respect to claim 9, Roussy in view of Barrow in further view of Barrow does not disclose filtering and recycling water and cuttings removed from the hole during the drilling with a water recycling assembly; and supplying water filtered by the water recycling assembly back to a downhole drilling bit/tool for continued drilling.  King disclose filtering and recycling water and cuttings removed from the hole during the drilling with a water recycling assembly; and supplying water filtered by the water recycling assembly back to a downhole drilling bit/tool for continued drilling (see abstract and paragraphs 36, 39, and 42).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roussy in view of Barrow in further view of Barrow by including the recycling assembly of King for the predictable result of using a recycling assembly with a geothermal heat transfer loop installation since they can be used in combination with each other to achieve the predictable result of recycling water to use in the drilling to install a geothermal heat loop transfer.

7.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussy (USP 8,118,115) in view of Barrow (USP 5,800,096) in further view of Barrow (USP 5,562,169) in further view of Bodine (USP 4,667,742).
	With respect to claim 12, Roussy in view of Barrow in further view of Barrow does not disclose operating a sonic drill head to provide sonic energy to retrieve the air hammer when the air hammer becomes stuck or lodged in an underground formation.  Bodine teaches operating a sonic drill to loosen drill pipe stuck in a well (see abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roussy in view of Barrow in further view of Barrow by using the sonic drill to loosen a stuck air hammer as taught by Bodine for the predictable result of retrieving a stuck air hammer.

Allowable Subject Matter
8.	Claims 13-15 and 17-19 are allowed.

9.	Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lebelle (USP 3,394,766) disclose an apparatus for emplacing elongated rigid members into the soil selectively in a vibratory mode or in a percussive mode.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672